Citation Nr: 1424797	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2008.  A transcript of that hearing is in the Veteran's Virtual VA file.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed right shoulder disorder was incurred during his active duty.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a right shoulder disorder was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claim for service connection in December 2008.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's primary argument is that he has a right shoulder disorder as a result of an injury that occurred while he was in jump school on active duty.  See Transcript of April 2013 Board Hearing.

A review of the service treatment records shows that in March 1962 and March 1965, the Veteran was treated for a painful right shoulder.  A record from August 1967 reflects that the Veteran fell on his right shoulder during a basketball game.  An X-ray revealed no fracture.  He received additional follow-up treatment on three separate occasions in September 1967.  In November 1968, a service examiner noted that the Veteran had injured his right shoulder during a basketball game the prior year, and he had experienced intermittent episodes of pain since that time.

Current VA treatment records document a diagnosis of degenerative joint disease of the right shoulder.  See VA treatment records from September 2005, February 2006, and September 2008.

The aforementioned evidence clearly shows that the Veteran injured his right shoulder during service, and he has a current diagnosis of a right shoulder disorder.  Therefore, the salient question to be answered is whether that currently diagnosed right shoulder disorder was caused by his in-service injury.

In August 2009, the Veteran underwent a general VA examination.  The examiner indicated that the claims file and medical records were reviewed.  The examiner noted that the Veteran had a right shoulder injury while on active duty and that his symptoms had gotten progressively worse over the years.  The examiner indicated that the Veteran's right shoulder disorder occurred during active service.  

Later, in a May 2010 addendum, the same VA examiner opined that it was less likely as not that the Veteran's current right shoulder disorder was a result of his military service.  The examiner remarked that the service treatment records documented intermittent right shoulder pain, but it was further noted that the Veteran denied experiencing a painful shoulder at the time of his retirement examination in October 1982.  The examiner further supported the given opinion by noting that the available post-service treatment records from 1999 through 2006 were silent for evidence of a right shoulder disorder.

While the May 2010 VA examiner's opinion is evidence that weighs against the claim, the Board has afforded this opinion less probative value.  While the opinion given in May 2010 is a negative opinion, the opinion offered by the same examiner in August 2009 is a positive opinion.  The examiner ostensibly reviewed the claims file before offering both the contradictory opinions.  Additionally, in offering the negative opinion, the examiner made no comment concerning the Veteran's and other lay statements of record concerning a continuity of shoulder symptoms throughout the Veteran's service and since that time.  As such, it is not clear that the examiner considered the evidence favorable to the Veteran before offering the negative opinion.  Thus, the May 2010 VA examiner's opinion is assigned less probative value by the Board.

Turning to the evidence that supports the Veteran's claim, an unsigned May 2013 letter from M.S.R., M.D., reflects that the Veteran injured his shoulder in 1967 while on active duty.  Dr. R. performed an examination and found arthritis of the right shoulder.  After considering the Veteran's statements and the lay statements of record, Dr. R. opined that it was certainly possible that the Veteran's right shoulder disorder was related to his military service.

While the May 2013 letter from Dr. R. was based on the results of a medical examination and review of the lay statements of record, the Board notes that Dr. R. phrased his opinion using speculative language.  The Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As he employed speculative language, the letter from Dr. R. is also somewhat lacking, and the Board has not solely relied on it to grant the Veteran's claim.

Of most probative value in the present case are the statements from the Veteran, the December 2009 statement from V.H. (his spouse), and the October 2009, December 2009, and June 2012 statements from M.S., C.P., and G.D. (fellow servicemen).  These statements provide positive evidence of a continuity of right shoulder symptomatology.

The Veteran's spouse explained that they were married when the Veteran began his active duty, and two years into the Veteran's service, he injured his right shoulder.  She said that the Veteran always put the Army before himself and his family, and he did not complain about his shoulder while on active duty because he would have been taken off of jump status.  She described how the Veteran's shoulder had worsened over the years after leaving active duty.

M.S., C.P., and G.D. all remarked that they had seen the Veteran have right shoulder problems while on active duty.  C.P. and M.S. specifically stated that the Veteran was a self-motivated man who did not believe in going to sick call to get out of training.  They commented on the Veteran's belief that as a Sergeant, he needed to set the example for his troops.

The Board acknowledges that on his October 1982 report of medical history completed at his service retirement, the Veteran indicated that he did not experience a painful shoulder.  However, on the same report, the Veteran indicated that he experienced swollen or painful joints.  Additionally, at his April 2013 Board hearing, the Veteran explained that he did not report his specific right shoulder disorder on his October 1982 report of medical history because he was applying to work in security at the same Army base at which he was outprocessing.  He knew that if he mentioned a right shoulder disability at his retirement physical, that fact would be used against him in his attempt to get hired.  In light of the Veteran's documented post-service work in security, the Board finds his argument plausible.

The Board also notes that the Veteran and other lay persons are competent to describe their observations of the Veteran and his right shoulder difficulties through the years as such comes to them through their senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the lay contentions in the present case-do not lack credibility simply because they are unaccompanied by contemporaneous medical evidence).  As such, the Board accepts that the Veteran had a continuity of right shoulder symptoms throughout and after his service.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, the Board finds that the lay testimony provides sufficient support for the present claim.

In light of the fact that the Veteran has had a documented right shoulder injury during service and is currently diagnosed with degenerative joint disease of the right shoulder; and in light of the most persuasive evidence of record showing a continuity of right shoulder symptoms during and since the Veteran's service, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


